In the

        United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 16‐1891 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

TARON CHERRY, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Southern District of Illinois. 
         No. 15‐cr‐30101‐MJR — Michael J. Reagan, Chief Judge. 
                      ____________________ 

        ARGUED OCTOBER 26, 2016 — DECIDED MAY 4, 2017 
                   ____________________ 
     
    Before FLAUM, EASTERBROOK, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Taron  Cherry  was  indicted  for 
various  charges  involving  heroin  distribution  and  gun  pos‐
session. Without a plea agreement, he pled guilty to all four 
counts  of  the  indictment  and  was  sentenced  to  106  months’ 
imprisonment. Cherry now challenges the district court’s ap‐
plication  of  U.S.S.G.  § 2K2.1(a)(3),  which  enhanced  his  base 
2                                                        No. 16‐1891 

offense level for possession of a firearm capable of accepting 
a  large  capacity  magazine.  Cherry  argues  that  he  construc‐
tively  possessed  the  firearm  at  issue  as  it  was  actually  pos‐
sessed  by  an  alleged  co‐conspirator.  However,  Cherry  pled 
guilty to possessing the firearm and never stated that his pos‐
session was merely constructive. This is fatal to his appeal, so 
we affirm the district court’s sentence.  
                         I. BACKGROUND 
    On May 16, 2015 in East St. Louis, Illinois, an off‐duty po‐
lice  officer  observed  a  gray  Dodge  Charger  driving  slowly 
down a line of parked cars as a passenger engaged in what 
appeared  to  be  hand‐to‐hand  drug  transactions.  When 
marked police cars responded to the area, the Charger sped 
away. After crashing into another car, the four occupants got 
out of the Charger and attempted to run away. But the officers 
caught two occupants, Taron Cherry (the driver), and a pas‐
senger and alleged co‐conspirator, Detrell Crews.  
    In the Charger, the officers found hundreds of individual 
capsules of heroin, numerous effects related to the sale of her‐
oin, and a Glock Model 23, .40 caliber pistol. They also found 
a  Smith  &  Wesson  9  mm  pistol  with  sixteen  rounds  in  the 
magazine and one round in the chamber, in a trash can where 
Crews had been observed throwing an object. The trash can 
was a few feet from where Crews was arrested. 
     A. Indictment and Plea 
   A grand jury indicted Cherry on four counts and he pled 
guilty  to  all  four  counts  without  a  plea  agreement:  Count  1 
charged  conspiracy  to  distribute  heroin,  in  violation  of  21 
U.S.C. §§ 841(a)(1) and (b)(1)(C) and 21 U.S.C. § 846, Count 2 
No. 16‐1891                                                         3 

charged possession with intent to distribute heroin, in viola‐
tion of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2, 
Count 3 charged possession of a firearm in furtherance of a 
drug trafficking crime (“a Glock, Model 23, .40 pistol … and a 
Smith & Wesson, 9 mm pistol”) (emphasis added), in viola‐
tion of 18 U.S.C. § 924(c)(1)(A), and Count 4 charged being a 
felon in possession of a firearm (referencing only the Glock), 
in violation of 18 U.S.C. § 922(g)(1).  
   B. Sentencing 
     The probation officer submitted a presentence investiga‐
tion  report  prior  to  the  sentencing  hearing.  Consistent  with 
the sentencing guidelines, Counts 1, 2, and 4 were grouped. 
See U.S.S.G. §§ 3D1.3(a) and (b) (2014). The report stated that 
the base offense level was 22 for the grouped offenses under 
§ 2K2.1(a)(3),  which  applies  “if  (A)  the  offense  involved  a 
(i) semiautomatic firearm that is capable of accepting a large 
capacity magazine … and (B) the defendant committed any 
part of the instant offense subsequent to sustaining one felony 
conviction of … a crime of violence.” A semiautomatic firearm 
capable  of  accepting  a  large  capacity  magazine  is  one  that 
“had  attached  to  it  a  magazine  or  similar  device  that  could 
accept more than 15 rounds of ammunition.” U.S.S.G. § 2K2.1 
cmt.  n.(2).  It  is  uncontested  that  the  Smith  &  Wesson  meets 
this definition as it had attached to it a magazine loaded with 
sixteen rounds of ammunition. Also, there is no dispute that 
§ 2K2.1(a)(3)(B) is satisfied as the offense was committed after 
Cherry was convicted of First Degree Assault, a crime of vio‐
lence.  The  base  offense  level  was  then  adjusted  upward  by 
two for obstruction of justice and downward by three for ac‐
ceptance of responsibility resulting in a total offense level of 
4                                                     No. 16‐1891 

21. With a criminal history category of III, the guideline im‐
prisonment range was 46 to 57 months.  
    Cherry filed an objection to the report, arguing his offense 
level  for  the  grouped  offenses  should  not  have  been  calcu‐
lated according to § 2K2.1(a)(3) as his possession of the Smith 
& Wesson was constructive because it was his alleged co‐con‐
spirator, Crews, who actually possessed the Smith & Wesson. 
Cherry argued that because his constructive possession was 
based on his participation in the conspiracy, a finding had to 
made that the firearm’s ability to hold a large capacity maga‐
zine was reasonably foreseeable to Cherry and was in further‐
ance  of  the  jointly  undertaken  criminal  activity  under 
§ 1B1.3(a)(1)(B).  The  government  responded  that  no  such 
finding was required and that the enhancement was correctly 
applied since Cherry pled guilty to knowingly possessing the 
Smith & Wesson in Count 3, making it relevant conduct under 
§ 1B1.3(a)(1)(A).  
    The district court agreed with the government and found 
a base offense level of 22 for the grouped offenses. After ad‐
justments, it found a total offense level of 21 and sentenced 
Cherry to 46 months on the grouped offenses. Because Count 
3 required a mandatory minimum sentence of 60 months to 
be served consecutively, Cherry was sentenced to a total of 106 
months’ imprisonment.  
   Cherry  appeals  his  sentence,  alleging  that  application  of 
the  sentencing  enhancement  under  U.S.S.G.  § 2K2.1(a)(3)  to 
the grouped offenses was improper. Cherry argues that, be‐
cause his possession of the Smith & Wesson was constructive, 
the  district  court  was  required,  pursuant  to  U.S.S.G. 
§ 1B1.3(a)(1)(B), to find he could reasonably foresee that the 
Smith  &  Wesson  was  capable  of  accepting  a  large  capacity 
No. 16‐1891                                                              5 

magazine and that such capability was in furtherance of the 
jointly undertaken criminal activity before it could apply the 
base offense level enhancement, and that its failure to do so 
means he should receive a new sentencing hearing. 
                            II. ANALYSIS 
    Generally, we review a district court’s legal application of 
the  sentencing  guidelines  de  novo  and  its  factual  findings 
supporting a sentencing enhancement for clear error. United 
States v. Shamah, 624 F.3d 449, 458 (7th Cir. 2010) (internal ci‐
tations omitted). Here, however, the government argues that 
Cherry forfeited his argument requiring foreseeability of the 
firearm’s capability to accept a large capacity magazine by not 
clearly  raising  the  issue  in  district  court.  If  forfeited,  we  re‐
view for plain error. United States v. Martin, 692 F.3d 760, 763 
(7th Cir. 2012). Cherry contends that the argument was clearly 
presented  to  the  district  court,  both  indirectly  through  his 
written objection and more specifically at the sentencing hear‐
ing. We need not resolve the issue of forfeiture, however, as 
Cherry’s appeal fails under either standard of review.  
    A. Cherry Pled Guilty to Possessing the Smith & Wes‐
       son 
    When calculating the correct advisory guidelines range for 
an offense, the sentencing guidelines instruct district courts to 
consider “the offense of conviction and all relevant conduct 
under  § 1B1.3.”  U.S.S.G.  § 1B1.1  cmt.  n.(1)(H).  Here,  the 
grouped offenses of conviction were for drug possession, con‐
spiracy, and possession of the Glock. Importantly, none of the 
grouped offenses included the Smith & Wesson. So inclusion 
of  the  Smith  &  Wesson  when  determining  the  guidelines 
6                                                                No. 16‐1891 

range for the grouped offenses is only permissible if its pos‐
session qualifies as relevant conduct under § 1B1.3.  
    Cherry argues that because Crews actually possessed the 
Smith  &  Wesson,  the  district  court  was  required  to  apply 
§ 1B1.3(a)(1)(B),  which  applies  only  to  jointly  undertaken 
criminal activity. Under § 1B1.3(a)(1)(B), relevant conduct in‐
cludes “all reasonably foreseeable acts … of others in further‐
ance of the jointly undertaken criminal activity that occurred 
during the commission of the offense of conviction.”(2014).1 
So Cherry argues that the district court was first required to 
find that Crews’s possession of a firearm was reasonably fore‐
seeable  to Cherry.  If  it  found  it  was  reasonably  foreseeable, 
Cherry argues that the district court would then have to find 
that the firearm’s capability to hold a large capacity magazine 
was  reasonably  foreseeable  to  Cherry  and  in  furtherance  of 
the  jointly  undertaken  criminal  activity  before  applying  the 
sentencing  enhancement under § 2K2.1(a)(3) to the grouped 
offenses.  
    Cherry is correct that had the Smith & Wesson been pos‐
sessed by Crews and not by Cherry, the district court would 
have  been  required  to  “make  an  individualized  determina‐
tion  that  the  defendant  should  have  foreseen”  his  co‐con‐
spirator’s  possession  before  finding  Cherry’s  constructive 
possession was relevant conduct. See United States v. Ramirez, 
                                                 
     1  Cherry  was  sentenced  under  the  2014  version  of  the  sentencing 

guidelines. In 2015 § 1B1.3(a)(1)(B) was updated, though no substantive 
changes  were  made.  It  now  states  that  relevant  conduct  in  the  case  of 
jointly  undertaken  criminal  activity  includes  “all  acts  and  omissions  of 
others that were … in furtherance of that criminal activity, and … reason‐
ably foreseeable … that occurred during the commission of the offense of 
conviction.”  
No. 16‐1891                                                       7 

783 F.3d 687, 689 (7th Cir. 2015). However, Cherry knowingly 
and voluntarily pled guilty to possession of the Smith & Wes‐
son in Count 3 without any agreement or reservation that his 
possession  was  merely  constructive.  Instead,  Cherry  admit‐
ted that he actually (not constructively) possessed the Smith & 
Wesson.  
    As  Cherry’s  counsel  acknowledged  at  oral  argument, 
counsel  “should’ve  done  a  better  job  [and]  blocked  out  the 
fact that the weapon was the co‐defendant’s,” because lack of 
any such caveat forecloses Cherry’s opportunity to now argue 
his  possession  was  constructive.  Since  Cherry  admitted  his 
possession  was  actual,  it  is  clearly  relevant  conduct  under 
§ 1B1.3(a)(1)(A) as it was an act committed by Cherry that oc‐
curred at the same time as the commission of the offense of 
conviction  (i.e.,  the  grouped  offenses).  See  U.S.S.G. 
§ 1B1.3(a)(1)(A). Because Cherry’s possession of the Smith & 
Wesson is relevant conduct under § 1B1.3(a)(1)(A), we need 
not consider whether § 1B1.3(a)(1)(B) requires a district court 
to make findings that a firearm’s capability to accept a large 
capacity magazine was reasonably foreseeable to a construc‐
tive possessor and in furtherance of jointly undertaken crimi‐
nal activity before applying the § 2K2.1(a)(3) enhancement to 
the constructive possessor’s base offense level.  
   Cherry  wisely  concedes  that  his  constructive  possession 
argument does not rely on the notion that it must be foresee‐
able to or known by a defendant personally liable for posses‐
sion of a firearm capable of accepting a large capacity maga‐
zine that it had such capacity. Though we have not yet con‐
sidered whether application of the enhancement requires that 
an actual possessor have knowledge or reason to believe that 
8                                                    No. 16‐1891 

the semiautomatic firearm is capable of accepting a large ca‐
pacity magazine, see United States v. Rice, 673 F.3d 537 (7th Cir. 
2012)  (defendant  did  not  appeal  district  court’s  conclusion 
that possession alone is sufficient for enhancement where de‐
fendant  argued  he  was  unaware  of  firearm’s  large  capacity 
magazine), the plain language of the guideline – that “the of‐
fense involved a semiautomatic firearm that is capable of ac‐
cepting  a  large  capacity  magazine”  –  suggests  no  such 
knowledge requirement. U.S.S.G. § 2K2.1(a)(3)(A)(i).  
    We also see no reason to distinguish the firearm’s capabil‐
ity of accepting a large capacity magazine from the character‐
istics contained in the § 2K2.1(b)(4) enhancement (i.e., stolen 
or altered or obliterated serial number), which apply “regard‐
less of whether the defendant knew or had reason to believe” 
the  firearm  had  such  characteristic.  U.S.S.G.  § 2K2.1  cmt. 
n.(8)(B). The difference between the enhancements is simply 
that § 2K2.1(a)(3) applies only where the defendant’s posses‐
sion occurred subsequent to sustaining a felony conviction for 
a crime of violence or a controlled substance offense. It would 
be peculiar to enhance a first‐time offender’s sentence for pos‐
session of a firearm with an altered serial number regardless 
of his knowledge of such characteristic, but then require that 
a defendant who has previously been convicted of a crime of 
violence have knowledge that the firearm possessed in the of‐
fense was capable of accepting a large capacity magazine to 
apply the enhancement under § 2K2.1(a)(3).  
    Because Cherry admitted that he knowingly possessed the 
Smith & Wesson, a semiautomatic firearm with a large capac‐
ity magazine, during the commission of the grouped offenses 
of conviction, and because no knowledge that the firearm had 
No. 16‐1891                                                        9 

the  capability  of  accepting  a  large  capacity  magazine  is  re‐
quired, Cherry’s actual possession of the Smith & Wesson was 
relevant conduct and the district court correctly applied the 
§ 2K2.1(a)(3) sentencing enhancement. 
                      III. CONCLUSION 
   We AFFIRM the judgment of the district court.